Case 3:17-cr-00007-LRH-CLB Document 75 Filed 10/06/20 Page 1 of 7

AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case (NOTE: Identify Changes with Asterisks (*))
Sheet |

UNITED STATES DISTRICT COURT

District of Nevada

UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE

Vv.
LECHARLES EDWARD BALDON, SR. Case Number: *3:17-cr-00007-LRH-CLB

USM Number: 15806-097
Justin Bustos, CJA

Defendant’s Attorney

Date of Original Judgment: October 17, 2018
(Or Date of Last Amended Judgment)

THE DEFENDANT:
[x] pleaded guilty to count(s) 7 of the Indictment filed January 25, 2017 (ECF No. 10)

(pleaded nolo contendere to count(s)
which was accepted by the court.

 

C1 was found guilty on count(s)
after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

 

Title & Section Nature of Offense Offense Ended Count

21 U.S.C. §§ 841(a)(1) Possession with Intent to Distribute a Controlled Substance 1/17/2017 q
and 841(b)(1)(C)

The defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

(] The defendant has been found not guilty on count(s)

 

[1] Count(s) _ (J is (are dismissed on the motion of the United States.
It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,

or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

September 16, 2020
Date of kmposition of Judgment

 

 

 

Sisadtureof Judge*

Larry R. Hicks, United States District Judge
Name and Title of Judge

lofo/rw

Date '

 

 

 
Case 3:17-cr-00007-LRH-CLB Document 75 Filed 10/06/20 Page 2 of 7

AO 245C (Rev, 09719) Amended Judgment in a Criminal Case

Sheet 2 —-- Imprisonment (NOTE: Identify Changes with Asterisks (*))

Judgment — Page 2 of
DEFENDANT: LECHARLES EDWARD BALDON, SR.

CASE NUMBER: *3:17-cr-00007-LRH-CLB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :

*ONE HUNDRED AND THIRTY-SIX (136) MONTHS.

The court makes the following recommendations to the Bureau of Prisons:

*FCI Mendota, CA.

&) The defendant is remanded to the custody of the United States Marshal.

CO The defendant shall surrender to the United States Marshal for this district:
Ol at Ooam OF pm on
1 as notified by the United States Marshal.

 

O The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

LC sobefore 2 p.m. on

 

L1 = as notified by the United States Marshal.

[1 as notified by the Probation or Pretrial Services Office.

7

 

 

 

RETURN
[have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

 
Case 3:17-cr-00007-LRH-CLB Document 75 Filed 10/06/20 Page 3 of 7

AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case

Sheet 3 — Supervised Release (NOTE: Identify Changes with Asterisks (*})

Judgment—Page 3 of 7

DEFENDANT: LECHARLES EDWARD BALDON, SR.
CASE NUMBER: *3:17-cr-00007-LRH-CLB

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of: *FIVE YEARS.*

*The Court grants the Defendant leave to file a motion to terminate supervised release after 3 years of successfully complying with the terms
of supervised release.

Bh

7,

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance, You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

Oo

LI el

O

LC] The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check if applicable}

You must make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of

restitution. (check if applicable)

You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

You must comply with the requirements of the Sex Offender Registration and Notification Act 34 U.S.C, § 20901, ef seg.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
You must participate in an approved program for domestic violence. feheck if applicable)

 
Case 3:17-cr-00007-LRH-CLB Document 75 Filed 10/06/20 Page 4 of 7

AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
Sheet 3A — Supervised Release

Judgiment—Page _ 4 of 7

DEFENDANT; LECHARLES EDWARD BALDON, SR.
CASE NUMBER: *3:17-cr-00007-LRH-CLB

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1, You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

2, After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

4, You must answer truthfully the questions asked by your probation officer,

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change,

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities}, you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9.  [f you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers),

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12, If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13, You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov,

Defendant's Signature Date

 

 

 
Case 3:17-cr-00007-LRH-CLB Document 75 Filed 10/06/20 Page 5 of 7
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
Sheet 3D — Supervised Release (NOTE: Identify Changes with Asterisks (*))

Judgment—-Page 3 of 7
DEFENDANT: LECHARLES EDWARD BALDON, SR.
CASE NUMBER: *3:17-cr-00007-LRH-CLB

SPECIAL CONDITIONS OF SUPERVISION

1.) Substance Abuse Treatment - You must participate in an outpatient substance abuse treatment program and follow the
rules and regulations of that program. The probation officer will supervise your participation in the program (provide,
location, modality, duration, intensity, etc.), You may be required to contribute to the costs of the program based on your
ability to pay.

2.) No Alcohol - You must not use or possess alcchol.

3.) Cognitive Behavioral Treatment - You must participate in a cognitive behavioral treatment program and follow the rules
and regulations of that program. The probation officer will supervise your participation in the program (provider, location,
modality, duration, intensity, etc.). Such programs may include group sessions led by a counselor or participation in a program
administered by the probation office. You may be required to contribute to the costs of the program based on your ability to
pay.

4.) No Gang Affiliation - You must not communicate, or otherwise interact, with any known member of the "South Mob
Gangsters" or any other known gang, without first obtaining the permission of the probation officer.

5.) Home Confinement with Location Monitoring - You will be monitored by the form of location monitoring technology
indicated below for a period of six months, and you must follow the rules and regulations of the location monitoring program.
You may be required to contribute to the costs of the program based on your ability to pay.

- Location monitoring technology at the discretion of the probation officer.
6.) Search and Seizure - You shall submit to the search of your person, property, residence, or automobile under your control

by the probation officer or any other authorized person under the immediate and personal supervision of the probation officer,
based upon reasonable suspicion, without a search warrant to ensure compliance with all conditions of release.

 
Case 3:17-cr-00007-LRH-CLB Document 75 Filed 10/06/20 Page 6 of 7

AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties (NOTE: Identify Changes with Asterisks (*)}
Judgment — Page 6 of 7

DEFENDANT: LECHARLES EDWARD BALDON, SR.
CASE NUMBER: *3:17-cr-00007-LRH-CLB

CRIMINAL MONETARY PENALTIES |

The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.

 

 

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 100.00 3 5 $ $
1 The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.

L] The defendant shall make restitution (Gncluding community restitution) to the following payees in the amount listed below.

Ifthe defendant makes a partial payment, each payee shall receive an approximately pro ortioned Bement, unless specified otherwise in
i

the priority order or percentage payment column below. However, pursuant to 18°U.S.C. § 3664(4), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage

US. District Court, Clerk's Office
Attention: Finance Department
Case No. *3:17-cr-00007-LRH-CLB
333 Las Vegas Blvd. South

Room 1334

Las Vegas, NV 89161

TOTALS $ 0.00 f 0.00

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment ceptions on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

L] The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
C1 the interest requirement is waived for Ci fine L] restitution.

[-] the interest requirement for the [] fine L] restitution is modified as follows:

* Amy, Vicky, and Andy Child Porno raphy, Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L, No. 114-22

*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.

 
Case 3:17-cr-00007-LRH-CLB Document 75 Filed 10/06/20 Page 7 of 7

AO 245C (Rey. 09/19} Amended Judgment in a Criminal Case
Sheet 6 — Schedule of Payments (NOTE: Identify Changes with Asterisks (*))

Judgment — Page 7 of 7

DEFENDANT: LECHARLES EDWARD BALDON, SR.
CASE NUMBER; *3:17-cr-00007-LRH-CLB

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A ( Lump sum paymentof$ 100.00 due immediately, balance due

[not later than , or
[4 inaccordance with [1] C, (] D, —J E,or QO F below;or

B (J Payment to begin immediately (may be combined with [J C, Ci D,or © F below); or

C  ] Payment in equal {e.g., weekly, monthly, quarterly) installments of $ over a period of
(¢.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D (|) Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(¢.g., months or years), to commence (e.g., 30 or 60 days} after release from imprisonment to a

term of supervision; or

E ([) Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F (1 Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

C1 Joint and Several

Case Number y ;
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number} Total Amount Amount if appropriate.

(1 The defendant shall pay the cost of prosecution,
[] The defendant shall pay the following court cost(s):

L] The defendant shall forfeit the defendant’s interest in the following property te the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) [VTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs,

 
